                         United States District Court
                       Western District of North Carolina
                              Charlotte Division

      Rahkeem Lee McDonald,           )              JUDGMENT IN CASE
                                      )
            Petitioner(s),            )                3:21-cv-00309-MOC
                                      )             3:14-cr-00229-MOC-DCK
                 vs.                  )
                                      )
               USA,                   )
           Respondent(s).             )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s August 11, 2021 Order.

                                               August 11, 2021




         Case 3:21-cv-00309-MOC Document 3 Filed 08/11/21 Page 1 of 1
